Citation Nr: 1723365	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury (hereinafter "low back condition.")

2.  Entitlement to service connection for gastritis.  

3.  Entitlement to service connection for a right thumb condition.

4.  Entitlement to service connection for a right fourth finger condition


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


REMAND

Given the deficiencies described below in the VA medical opinions, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examinations of his low back, right thumb and right fourth finger to adequately address his claims.  38 C.F.R. § 3.159.

For the Veteran's low back claim, a VA medical opinion was provided to address the etiology of the low back condition in February 2016.  However, in providing a negative nexus opinion, the VA examiner stated that the Veteran's in-service low back strains were incurred without residual effects.  She further stated that the injuries were acute and transient without persistent or recurrent sequelae.  However, it appears the VA examiner did not consider the Veteran's lay statement of continuity of symptomatology.  

For the Veteran's right fourth finger claim, it remains unclear whether the Veteran has a current diagnosis (separate from his right upper extremity radiculopathy which is service-connected).  The February 2016 VA examiner provided a negative nexus opinion but failed to identify the current fourth right finger condition.  VA and non-VA treatment records do appear to reflect any current diagnosis of a right fourth finger condition, despite the Veteran's contentions.  
For the Veteran's right thumb claim, a VA medical opinion was provided to address the etiology of the Veteran's right thumb condition in February 2016.  However, the VA examiner provided conflicting positive and negative language within the opinion.  In this regard, the VA examiner initially indicated that the Veteran's right thumb condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, within the discussion, the VA examiner stated that the Veteran's right thumb condition was "at least as likely as not" incurred in or caused by right hand trauma during service.  

For the Veteran's gastritis claim, it appears there are outstanding private treatment records.  In a signed VA Form 21-2142 received in May 2010 (located in Virtual VA), the Veteran indicated that he was diagnosed with gastritis in 1992 or 1993 at a private hospital.  However, there is no documentation of any attempt by the AOJ to obtain such records and the authorization is now outdated.   On remand, attempts must be made to obtain the identified private treatment of gastritis.  If any relevant records are obtained, an addendum opinion to address the etiology of gastritis must be provided in light of the new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including (but not limited to) those from the Norfolk Veteran Center beyond October 2016 and the Hampton VAMC from beyond April 2016.

2.  With any necessary release forms, attempt to obtain the private records Chesapeake General Hospital records reflecting gastritis treatment from sometime in 1992 or 1993.  Any negative responses must be documented.  

3.  If new pertinent evidence is obtained regarding the Veteran's claim of entitlement to gastritis based on the development above, request an addendum opinion from a 

VA examiner regarding the etiology of the Veteran's gastritis.   

The examiner should indicate whether, in light of the new evidence, it is as least as likely as not (50 percent probability or more) that the Veteran's gastritis is etiologically related to service.  

A complete rationale should accompany any opinion provided.

4.  Arrange for appropriate VA examinations to address the nature and etiology of low back, right thumb and/or right fourth finger condition.  The entire record must be provided to the examiner for review.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

Based on a review of the claims file including the lay and medical evidence of record, the examiner is asked to provide responses to the requests/questions below. 

For the Veteran's claimed right thumb and/or fourth finger condition, clearly identify all current right thumb or right fourth finger conditions that have occurred within the appeal period (beginning April 22, 2007).  

For any diagnosed right thumb or right fourth finger condition identified above, is it at least as likely as not (a 50 percent or better probability) that the Veteran's condition is etiologically related to active duty, including documented injuries therein?



For the Veteran's claimed low back condition, clearly identify all low back conditions diagnosed during the appeal period to include a lumbar strain and degenerative changes (beginning April 22, 2007):

For the low back conditions identified above, is it at least as likely as not (a 50 percent or better probability) that the Veteran's condition is etiologically related to active duty, including documented in-service complaints of low back pain, treatment of lumbar strains and lay statements of continuity of symptomatology?

The examiner should provide a full rationale and cite to the record as appropriate

5.  Then, readjudicate the claims on appeal.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






